            Case 1:21-cv-06992-JPO Document 16 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 M.D. RICHARD ARJUN KAUL, et al.

                                  Plaintiffs,                          21-CV-6992 (JPO)

                        -v-                                                 ORDER

 INTERCONTINENTAL EXCHANGE, et
 al.
                     Defendants.


J. PAUL OETKEN, District Judge:

          Plaintiffs’ motion for a Rule 16 conference is denied.

          The Clerk of Court is directed to mail a copy of this order to the pro se plaintiffs in this

matter.

          SO ORDERED.

Dated: September 15, 2021
       New York, New York

                                                 ____________________________________
                                                            J. PAUL OETKEN
                                                        United States District Judge
